Title: To George Washington from Peter Stephen Duponceau, 22 October 1781
From: Duponceau, Peter Stephen
To: Washington, George


                  
                     Sir,
                     Philadelphia, October 22d 1781
                  
                  I think it my duty with every good American to congratulate Your Excellency on the late glorious Success of the allied Armies under your Command.  Be pleased to accept of my most Sincere felicitations.
                  I have much lamented, Sir, that the ill state of my health has prevented me from sharing with the rest of my fellow-soldiers the fatigues and dangers of this Campaign.  Finding it at last impossible for me to continue any longer in a Military Line, & I being Still willing to Serve my adoptive Country, the United States, Baron Steuben was pleased to write to Congress in my favor, & to express to them the desire he had of seeing me employed in a Civil Department.  At the recommendation of his Excellency the President and several Members of that Honorable House I was this day appointed Secretary to the Honble Mr Livingston, Minister of foreign affairs.
                  If the real & good will by which I have never ceased to be actuated, all the time during which I have had the honor to serve under your Commands, have been so successful as to meet with Your Excellency’s approbation I shall have no wish unsatisfied, if you will be pleased to testify it in a recommendatory Letter to the secretary for foreign Affairs, under whom I am now employed.  I hope you will shew me the indulgence I may want on this Occasion, & approve at least of my Endeavour.  My only aim ever was to deserve your approbation, & I shall thankfully receive the Testimony of it as a sufficient reward for my Services.  I have the honor to be With the greatest respect Sir Your Excellency’s Most obedient & very humble servant 
                  
                     P.S. Du Ponceau
                  
               